Exhibit 10j.(10)

FIRM TRANSPORTATION SERVICE AGREEMENT

THIS AGREEMENT IS made and entered into this 22nd day of October, 1993, by and
between

PACIFIC GAS TRANSMISSION COMPANY, a California corporation (hereinafter referred
to as “PGT”), and

NORTHWEST NATURAL GAS COMPANY, a corporation existing under the laws of the
State of Oregon (hereinafter referred to as “Shipper”).

WHEREAS, PGT owns and operates a natural gas interstate pipeline transmission
system which extends from a point of interconnection with the pipeline
facilities of Alberta Natural Gas Company Ltd. (ANG) at the International
Boundary near Kingsgate, British Columbia, through the states of Idaho,
Washington and Oregon to a point of interconnection with Pacific Gas and
Electric Company at the Oregon-California border near Malin, Oregon; and

WHEREAS, Shipper desires PGT, on a firm basis, to transport certain quantities
of natural gas from the International Boundary in the vicinity of Kingsgate,
British Columbia and/or from Stanfield, Oregon (receipt points) to various
delivery points as specified in Exhibit A of this Agreement; and

WHEREAS, since July 15, 198 I, PGT has provided firm transportation service to
the Northwest Pipeline Corporation (“Northwest”) under the terms and conditions
of a firm transportation service agreement between PGT and Northwest and PGT’s
Rate Schedule T-1; and

WHEREAS, the Federal Energy Regulatory Commission (“FERC”) has authorized
Northwest in Docket No. CP92-79 to, among other things, convert its gas sales
service to Shipper on Northwest’s interstate pipeline transmission system to
firm transportation service; and

WHEREAS, the FERC has authorized PGT in Docket No. G-173 50-012 to assign to
Shipper a portion of Northwest’s firm transportation service on PGT formerly
provided under Rate Schedule T-1 and to provide such service to Shipper under
Part 284 of the FERC’s regulations; and

WHEREAS, Shipper desires to accept said assignment of Northwest firm
transportation services on PGT; and

WHEREAS, PGT is willing to transport certain quantities of natural gas for
Shipper, on a firm basis, utilizing its pipeline facilities,

NOW, THEREFORE, the parties agree as follows:



--------------------------------------------------------------------------------

I. GOVERNMENTAL AUTHORITY

1.1 This Firm Transportation Service Agreement (“Agreement”) is made pursuant to
the regulations of the Federal Energy Regulatory Commission (FERC) contained in
18 CFR Part 284, as amended from time to time.

1.2 This Agreement is subject to all valid legislation with respect to the
subject matters hereof, either state or federal, and to all valid present and
future decisions, orders, rules, regulations and ordinances of all duly
constituted governmental authorities having jurisdiction.

II. QUANTITY OF GAS

2.1 The Maximum Daily Quantity of gas, as defined in Paragraph 1 of the
Transportation General Terms and Conditions of PGT’s FERC Gas Tariff First
Revised Volume No. I-A, which is the maximum quantity of gas that PGT is
required to deliver for Shipper’s account to Shipper’s point(s) of delivery is
set forth in Exhibit A, attached hereto and made a part hereof.

2.2 The maximum quantity of gas which Shipper has a right to deliver to PGT at
Shipper’s point(s) of receipt, as identified in Exhibit A, equals the Maximum
Daily Quantity plus an amount for fuel and line losses as set forth in PGT’s
Rate Schedule FTS-l of PGT’s FERC Gas Tariff First Revised Volume No. I-A.

2.3 PGT’s obligation to deliver Shipper’s gas from the Shipper’s point(s) of
receipt to the Shipper’s point(s) of delivery is limited to the actual quantity
of gas received by PGT for Shipper’s account at Shipper’s point(s) of receipt
less Shipper’s requirement to provide fuel and line losses, as set forth in
PGT’s Rate Schedule FTS-l, up to Shipper’s Maximum Daily Quantity.

III. TERM OF AGREEMENT

3.1 This Agreement shall become effective on November 1, 1993 (Effective Date)
and shall continue in full force and effect until thirty (30) years from the
Effective Date (Initial Term). Thereafter, this Agreement shall continue in
effect from year to year (Subsequent Term), or a longer term if agreed to by
PGT, unless Shipper gives PGT twelve (12) months prior written notice of
Shipper’s desire to terminate this Agreement.

3.2 Neither party may terminate this Agreement during the Initial Term.



--------------------------------------------------------------------------------

IV. POINTS OF RECEIPT AND DELIVERY

4,1 The point(s) of receipt of gas deliveries to PGT is/are as designated in
Exhibit A, attached hereto,

4.2 The point(s) of delivery of gas is/are as designated in Exhibit A, attached
hereto.

4.3 The delivery pressure, actual average atmospheric pressure, and other
pertinent factors applicable to the points of receipt and delivery are also set
forth in Exhibit A

V. OPERATING PROCEDURES

5.1 Shipper shall conform to all of the operating procedures set forth in the
Transportation General Terms and Conditions of PGT’s FERC Gas Tariff First
Revised Volume No, I-A

5.2 Shipper shall furnish gas for compressor fuel and line loss as set forth in
PGT’s Rate Schedule FTS-l,

VI. RATE(S)

6.1 Shipper shall pay PGT each month all rates applicable to services rendered
pursuant to this Agreement in accordance with PGT’s Rate Schedule FTS-l, or
superseding rate schedulers), and PGT’s current Statement of Effective Rates and
Charges in PGT’s FERC Gas Tariff First Revised Volume No. I-A, on file with and
subject to the jurisdiction of the FERC. This Agreement in all respects shall be
and remains subject to the applicable provisions of PGT’s Rate Schedule FTS-1,
or superseding rate schedulers), and of the Transportation General Terms and
Conditions of PGT’s FERC Gas Tariff First Revised Volume No, I-A on file with
the FERC, all of which are by this reference made a part hereof

6.2 PGT shall have the right from time to time to propose, file and cause to be
made effective with the FERC such changes in the rates and charges or service
obligations applicable to transportation services pursuant to this Agreement,
the rate schedule under which this service is hereunder provided, or any
provisions PGT’s Transportation General Terms and Conditions applicable to such
services, Shipper shall have the right to protest any such changes proposed by
PGT and to exercise any other rights that Shipper may have with respect thereto.

VII. MISCELLANEOUS

7.1 This Agreement shall be interpreted to the laws the state of California.



--------------------------------------------------------------------------------

VII. MISCELLANEOUS (continued)

7.2 Unless herein provided to the contrary, any notice called for in this
Agreement and/or PGT’s Transportation General Terms and Conditions shall be in
writing and shall be considered as having been given if delivered by facsimile
or registered mail, with all postage or charges prepaid, to either PGT or
Shipper at the place designated below. Routine communications, including monthly
statements and payment, shall be considered as duly delivered when received by
ordinary mail or facsimile Shipper’s daily nominations shall be considered as
duly delivered when received by electronic data interchange. Unless changed, the
addresses of the parties are as follows:

“PGT” PACIFIC GAS TRANSMISSION COMPANY 160 Spear Street Room 1900 San Francisco,
California 94105-1 570 Attention: President & CEO

“SHIPPER” NORTHWEST NATURAL GAS COMPANY 220 N.W. Second Avenue Portland, Oregon
97209 Attention: Senior Vice President, Operations

7.3 Prior to initiation of service, Shipper shall provide PGT with any
information required by the FERC, as well as all information identified in PGT’s
Transportation General Terms and Conditions applicable to service under PGT’s
Rate Schedule FTS-1 and this Agreement.

7.4 A waiver by either party of anyone or more defaults by the other hereunder
shall not operate as a waiver of any future default or defaults, whether of a
like or of a different character.

7.5 Nothing in this Agreement shall be deemed to create any rights or
obligations between the parties hereto after the expiration of the Initial or
Subsequent Term(s) set forth herein, except that expiration of this Agreement
shall not relieve either party of the obligation to correct any quantity
imbalances or Shipper of the obligation to pay any amounts due to PGT to the
date of expiration.

7.6 Shipper warrants for itself, its successors and assigns, that it will have
at the time of delivery of the gas to PGT hereunder good title to such gas and
that all gas delivered to PGT for transportation hereunder is eligible for all
requested transportation in interstate commerce under applicable rules,
regulations or orders of the FERC, or other agency having jurisdiction. Shipper
will indemnify PGT and save and hold it harmless from all suits, action, damages
(including reasonable attorneys’ fees) and costs connected with regulatory or
legal proceedings, arising from the breach of this warranty.



--------------------------------------------------------------------------------

VII. MISCELLANEOUS (Continued)

7.7 This Agreement constitutes the full agreement between Shipper and PGT and
any subsequent changes to this Agreement must be made in writing by an amendment
to this Agreement. This Agreement may only be amended by an instrument in
writing executed by both parties hereto.

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

PACIFIC GAS TRANSMISSION COMPANY By:  

 

Name:   Stephen P. Reynolds Title:   President & CEO NORTHWEST NATURAL GAS
COMPANY By:  

 

Name:   Dwayne L. Foley Title:   Senior Vice President, Operations



--------------------------------------------------------------------------------

EXHIBIT A

To the

FIRM TRANSPORTATION SERVICE AGREEMENT

Dated                                          Between

PACIFIC GAS TRANSMISSION COMPANY

And

NORTHWEST NATURAL GAS COMPANY

RECEIPT

 

Receipt Point(s)

 

Maximum Received Quantity

(MMBtu/d)'

Interconnection of PGT’s system with the system of Alberta Natural Gas Company
Ltd. at the International Boundary in the vicinity of Kingsgate, British
Columbia   3,616

DELIVERY

 

Delivery Point(s)

 

Maximum Daily Quantity

(MMBtu/d)

Spokane NPC, WA

  3,616

TOTAL

  3,616

The total quantity of gas received by PGT from Shipper at receipt point shall
not exceed 3.616 MMBtu per day plus the quantities of gas to be furnished by
Shipper for fuel and line loss in accordance with PGT’s Rate Schedule FTS-1 and
the Statement of Effective Rates and Charges of PGT’s FERC Gas Tariff First
Revised Volume I-A for service under Rate Schedule FTS-1.

Pursuant 1 to Paragraph 29 of PGT’s Transportation General Terms and Conditions
of its FERC Gas Tariff First Revised Volume No. I-A Shipper may designate other
receipt points as “secondary receipt points” such as Stanfield. Oregon, the
interconnection of PGT’s system with the system of Northwest Pipeline
Corporation.